Citation Nr: 1110403	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 50 percent for an anxiety reaction (hereinafter an anxiety disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For increased rating claims, such as the anxiety disorder claim here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for his anxiety disorder in June 2008, almost three years ago.  In a February 2011 Informal Hearing Presentation the Veteran's representative raised the issue that the Veteran's anxiety disorder had worsened since the June 2008 VA examination.

The Board notes that in reviewing the Veteran's records, there is evidence suggesting the Veteran's condition may have worsened since his previous VA examination.  The Veteran submitted a work notice from April 2009 which indicated that after he had a run-in with a customer, he was put on a 30 day probationary period.  The Veteran's wife submitted a statement in July 2009 which reported that the Veteran had gotten worse in the previous 8-9 months.  She indicated he was no longer working, he could not concentrate, he forgot to take his medication, and he could not understand things when people talked to him.  It is also noted that the Veteran last worked in July 2009 and he is now receiving total disability based on individual unemployability.  A new VA examination is needed to determine the current severity of the Veteran's anxiety disorder.  

The Board further notes that the most recent VA treatment records in the claims file are from December 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from December 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from December 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

	2.	Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his anxiety disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should identify the nature, frequency, and severity of his current anxiety disorder.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the anxiety disorder claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case with respect to the increased rating claim, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

